                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

CHARITY SMITH                                                                                 PLAINTIFF

v.                                       Case No. 6:19-cv-6040

LIFE INSURANCE COMPANY
OF NORTH AMERICA                                                                            DEFENDANT

                                                 ORDER

        Before the Court is the parties’ Joint Stipulation of Dismissal. (ECF No. 21). The Court finds

that no response is necessary and that the matter is ripe for consideration.

        On February 24, 2020, the parties filed the instant stipulation, stating that they have settled this

matter. The stipulation also states that Plaintiff’s claims may be dismissed with prejudice.

        An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984).

The instant stipulation of dismissal is signed by Plaintiff and Defendant. Thus, Plaintiff’s claims

against Defendant were effectively dismissed when the parties filed the instant stipulation. However,

for purposes of maintaining the docket, this order nonetheless issues.

        All of Plaintiff’s claims against Defendant are hereby DISMISSED WITH PREJUDICE,

with each side bearing their respective fees and costs. If any party desires that the terms of settlement

be a part of the record therein, those terms should be reduced to writing and filed with the Court within

thirty (30) days of the entry of this judgment. The Court retains jurisdiction to vacate this order upon

cause shown that the settlement has not been completed and further litigation is necessary.

        IT IS SO ORDERED, this 24th day of February, 2020.

                                                                  /s/ Susan O. Hickey
                                                                  Susan O. Hickey
                                                                  Chief United States District Judge
